Case 1:18-cv-01377-HYJ-PJG ECF No. 54-20 filed 09/30/20 PagelD.812 Page 1of5

EXHIBIT 16
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-20 filed 09/30/20 PagelD.813 Page 2 of 5

 

ORIGINAL

UUSI v. STIEG, ET AL

NORMAN RAUTIOLA

March 21, 2017

Prepared by

Networkkeporting 7

mm STATEWIDE COURT REPORTERS

depos@networkreporting.com
Phone: 800.632.2720
Fax: 800.968.8653
www.networkreporting.com

Let us assist you GLOBALLY for all of your deposition needs.

 

 

 
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-20 filed 09/30/20 PagelD.814 Page 3of5
UUSI v. STIEG, ET AL DEPOSITION OF NORMAN RAUTIOLA

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

oO FP OO Pp

I don't know the names of Nartron employees in the plant. I
may know of some of them, but I don't know their names.

So individuals who were employed by Nartron were involved in
the manufacture of the lids is what you're saying; is that
correct?

Yes.

Were their wages then paid by Nartron?

Yes.

Do you have any idea how many individuals were manufacturing
those -~- involved in the manufacturing of the lids?

No.

And when I say "manufacture," I'm talking about the actual
physical creation of those items. Is that --

Yes; I understand that.

In 2016 were any Tattler Home Products -- individuals
employed by Tattler Home Products manufacturing those lids?
No.

And were those Nartron employees again?

Nartron employees would be operating the molding machines
and would perform the packaging and shipping operations.

All right. Did Nartron file any tax returns that indicated
that Nartron was involved in the manufacture or shipping of
the lids?

I would have to examine the tax returns to determine exactly

how that was filed.

Page 11

 

 

Network Reporting
~ 8004632-2720
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-20 filed 09/30/20 PagelD.815 Page 4of5
UUSI v. STIEG, ET AL DEPOSITION OF NORMAN RAUTIOLA

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

r Oo F © BF OO Pp

listed here that may have an interest in the production of
the canning lids that you've identified that are being
manufactured by Nartron employees?

I don't think so.

Is there a way for you to check to see if that's true?

I just did. I reviewed my frontal cortex and cerebrum and
the answer came no.

All right.

MR. WOTILA: I'll take a minute to review some
documents. I don't think I'll have to go over these with
Mr. Rautiola at this time, but let me see if there's
anything else. This will take two or three minutes.

MR. KOSTOPOULOS: That's fine.

(Off the record)

Regarding the production of the canning lids at the
facility, are you still using the original equipment that
was delivered from Colorado?

Yes.

Has it been modified in any way?

I don't think so, but I don't know that.

All right. Who would know whether it's been modified?

I would typically know that.

Okay. And you don't know --

But since I don't know everything that's going on out there
with the mold operator and on and on and on, but in the

Page 67

 

 

Network Reporting

me SITEWIDE COAT PEPORTEAS

GO0-832-2720
Case 1:18-cv-01377-HYJ-PJG ECF No. 54-20 filed 09/30/20 PagelD.816 Page 5of5
UUSI v. STIEG, ET AL DEPOSITION OF NORMAN RAUTIOLA

 

10

il

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

oO FP OO P 0 FP CO PD

normal course of business I would know that.

And as of this date you have not been informed in your
normal course of business of any modifications to that mold?
Now, you've specified to the mold. The answer is, yes,
there have been no changes to the mold to the best of my
ability, nor to any other equipment that was delivered to us
from S&S in Colorado.

All right. So basically the mold that's being used to
produce the lids is the same condition, if you will, other
than perhaps some wear and tear, now that it was when it was
delivered from Colorado?

Yes.

Does Edward Cox work for any of your business entities,
including Nartron?

Yes.

Is he still employed there?

Yes.

Does David Shank still work for any of your entities?

Yes.

And he's still employed there?

Yes.

Again, looking at what's been marked as Exhibit 16, which is
the U.S. Patent Application Publication, who would
physically prepare these 16 pages for the application, if
you know?

Page: 68

 

 

Network Reporting

om SITs COUAT PLPORTT AS:

BOM 32-27 20
